            Case
             Case1:19-cv-08622-DLC
                  1:19-cv-08622-DLC Document
                                     Document58-1 Filed05/14/20
                                              59 Filed  05/14/20 Page
                                                                  Page11ofof11




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------x           Docket No. 1:19-cv-08622
 FAIR HOUSING JUSTICE CENTER, INC.                                      (DLC)(KNF)

                                        Plaintiff,                      [PROPOSED]
                                                                        SECOND AMENDED
                    v.                                                  PRETRIAL
                                                                        SCHEDULING ORDER
 BRUCKNER TOWER LLC, CARNEGIE MANAGEMENT
 INC., KARL FISCHER ARCHITECTURE PLLC AND
 FISCHER + MAKOOI ARCHITECTS PLLC

                                        Defendants.
 -------------------------------------------------------------x

 DENISE COTE, District Judge:


         The following schedule shall govern the further conduct of pretrial proceedings in this case:

1.       Expert inspection of 25 Bruckner Boulevard shall occur on or before August 28, 2020.

2.       Plaintiff' s identification of experts and disclosure of expert testimony conforming to the
         requirements of Rule 26(a)(2)(B), Fed. R. Civ. P., must occur by September 30, 2020.

3.       Any dispute concerning the following schedule must be raised with the Court through a
         letter filed by October 9, 2020.

4.       Consensual remediation of 25 Bruckner Boulevard shall be completed by January 29,
         2021.

5.       Any reinspection of 25 Bruckner Boulevard following remediation shall occur during
         February 2021.

6.       This case will be referred to mediation, to occur in March 2021. The Clerk of Court will
         contact the parties when a mediator has been selected.



SO ORDERED:

Dated: New York, New York
         May 14, 2020
                                                                DENISE COTE
                                                                United States District Judge
